 

Exhibit 10.6

The Company’s updated independent director compensation policy provides that
independent directors receive an annual retainer of $22,500 for service on our
board of directors, $1,500 per in-person scheduled board meeting (whether
attended in person or telephonically) and $750 per telephonic board meeting. The
chairmen of our audit committee, compensation committee and nominating and
corporate governance committee receive an additional annual retainer of $12,000,
$7,500 and $5,000, respectively. Independent directors who serve on committees
receive $1,000 per committee meeting attended. Independent directors are
reimbursed for reasonable expenses incurred in attending board of directors
meetings, committee meetings and stockholder meetings. In addition, upon
election or appointment as a director and annually thereafter at such time as is
determined by our nominating and corporate governance committee, each
independent director is entitled to receive restricted shares of our common
stock valued at $10,000, which vest equally over a three-year period. The
foregoing independent director compensation is subject to review and adjustment
on the recommendation of our nominating and corporate governance committee.

 

40